Exhibit 10.1

REPRESENTATIVE SUPPLEMENT NO. 1 dated as of April 3, 2012, to the INTERCREDITOR
AGREEMENT dated as of October 20, 2009 (as amended, restated or otherwise
modified from time to time, the “Intercreditor Agreement”), among HERCULES
OFFSHORE, INC., a Delaware corporation (“Hercules”), each Subsidiary of Hercules
from time to time party thereto, DEUTSCHE BANK TRUST COMPANY AMERICAS (“DB”), as
successor to UBS AG, STAMFORD BRANCH, as Controlling Agent for the Senior
Secured Parties (in such capacity, the “Controlling Agent”), DB, as successor to
UBS AG, STAMFORD BRANCH, as Authorized Representative for the Senior Loan
Secured Parties (in such capacity, the “Bank Collateral Agent”), U.S. BANK
NATIONAL ASSOCIATION, as Notes Collateral Agent for the Notes Secured Parties,
and the additional Senior Representatives from time to time a party thereto.

A. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.

B. As a condition to the ability of Hercules to issue Additional Senior Debt and
to secure such Senior Class Debt with the Senior Lien and to have such Senior
Class Debt guaranteed by the Subsidiary Guarantors on a senior basis, in each
case under and pursuant to the Collateral Documents applicable to such Senior
Class Debt, the Senior Class Debt Representative in respect of such Senior Class
Debt is required to become an Authorized Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Intercreditor Agreement. Section 5.12 of the
Intercreditor Agreement provides that such Senior Class Debt Representative may
become an Authorized Representative under, and such Senior Class Debt and such
Senior Class Debt Parties may become subject to and bound by, the Intercreditor
Agreement, pursuant to the execution and delivery by the Senior Class
Representative of an instrument in the form of this Representative Supplement
and the satisfaction of the other conditions set forth in Section 5.12 of the
Intercreditor Agreement. The undersigned Senior Class Debt Representative (the
“New Representative”) is executing this Representative Supplement in accordance
with the requirements of the Senior Debt Documents.

Accordingly, the Controlling Agent and the New Representative agree as follows:

SECTION 1. In accordance with Section 5.12 of the Intercreditor Agreement, the
New Representative by its signature below becomes an Authorized Representative
under, and the related Senior Class Debt, consisting of Indebtedness under the
7.125% Senior Secured Notes due 2017 issued pursuant to the Indenture dated as
of April 3, 2012 by and among Hercules, the grantors named therein and the New
Representative, as trustee and collateral agent, and Senior Class Debt Parties
become subject to and bound by, the Intercreditor Agreement with the same force
and effect as if the New Representative had originally been named therein as an
Authorized Representative, and the New Representative, on behalf of itself and
such Senior Class Debt Parties, hereby agrees to all the terms and provisions of
the Intercreditor Agreement applicable to it as a Senior Representative and
Authorized Representative in respect of such Senior Class Debt and to the Senior
Class Debt Parties that it represents as Additional Senior Debt Parties. Each
reference to a “Senior Representative” or “Authorized Representative” in the
Intercreditor Agreement shall be deemed to include the New Representative. The
Intercreditor Agreement is hereby incorporated herein by reference.

The New Representative hereby irrevocably (i) appoints the Bank Collateral Agent
as Controlling Agent for purposes of the Intercreditor Agreement and the other
Collateral Documents, (ii) authorizes the Controlling Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Controlling
Agent in the Collateral Documents, together with such actions and powers as are
reasonably incidental thereto, and (iii) agrees to take (or cause to be taken)
such actions and not take (or cause to be taken) such actions as the Controlling
Agent may instruct with respect to the Shared Collateral in accordance with, and
subject to, the Intercreditor Agreement. The New Representative hereby
acknowledges and agrees that the Controlling Agent in its capacity as such shall
be acting on its behalf and on behalf of all other Senior Secured Parties with
respect to the Shared Collateral as set forth in the Intercreditor Agreement.

SECTION 2. The New Representative represents and warrants to the Controlling
Agent and the other Senior Secured Parties that (i) it has full power and
authority to enter into this Representative Supplement, in its capacity as
trustee, (ii) this Representative Supplement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of such Agreement and
(iii) the Additional Senior Debt Documents relating to such Senior Class Debt
provide that, upon the New Representative’s entry into this Agreement, the
Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the Intercreditor Agreement as Additional
Senior Debt Parties.



--------------------------------------------------------------------------------

SECTION 3. This Representative Supplement may be executed in counterparts, each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Representative Supplement shall become
effective when the Controlling Agent shall have received a counterpart of this
Representative Supplement that bears the signature of the New Representative.
Delivery of an executed signature page to this Representative Supplement by
facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Representative Supplement.

SECTION 4. Except as expressly supplemented hereby, the Intercreditor Agreement
shall remain in full force and effect.

SECTION 5. THIS REPRESENTATIVE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 6. In case any one or more of the provisions contained in this
Representative Supplement should be held invalid, illegal or unenforceable in
any respect, no party hereto shall be required to comply with such provision for
so long as such provision is held to be invalid, illegal or unenforceable, but
the validity, legality and enforceability of the remaining provisions contained
herein and in the Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

By acknowledging and agreeing to this Representative Supplement, each of
Hercules and the Subsidiary Guarantors party hereto hereby reaffirms the
security interests granted pursuant to each of the Collateral Documents to which
it is a party to secure the Senior Obligations.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the Controlling Agent have duly
executed this Representative Supplement to the Intercreditor Agreement as of the
day and year first above written.

 

U.S. BANK NATIONAL ASSOCIATION, as
Trustee

for the holders of the 7.125% Senior Secured

Notes due 2017 issued by Hercules,

By

  /s/ MAURI COWEN   Name: Mauri Cowen   Title:   Authorized Signatory

 

Address for notices: U.S. Bank National Association 5555 San Felipe, Suite 1150
Houston, TX 77056

attention

of:

 

Corporate Trust Officer

Telecopy:  

713-235-9213

Acknowledged by:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Bank Collateral Agent and as Controlling Agent,

 

By   /s/ MICHAEL GETZ   Name: Michael Getz   Title: Vice President

 

By   /s/ MARY KAY COLE   Name: Mary Kay Cole   Title: Managing Director

HERCULES OFFSHORE INC.,

 

By   /s/ STEPHEN M. BUTZ   Name: Stephens M. Butz   Title: Senior Vice President
and Chief Financial Officer



--------------------------------------------------------------------------------

CLIFFS DRILLING COMPANY

CLIFFS DRILLING TRINIDAD L.L.C.

FDT LLC

FDT HOLDINGS LLC

HERCULES DRILLING COMPANY, LLC

HERCULES OFFSHORE LIFTBOAT

COMPANY LLC

HERO HOLDINGS, INC.

SD DRILLING LLC

THE OFFSHORE DRILLING COMPANY

THE ONSHORE DRILLING COMPANY

TODCO AMERICAS INC.

TODCO INTERNATIONAL INC.

TODCO MEXICO INC.

HERCULES LIFTBOAT COMPANY, LLC

HERCULES OFFSHORE SERVICES LLC,

 

By   /s/ STEPHEN M. BUTZ   Name: Stephen M. Butz   Title: Senior Vice President
and Chief Financial Officer